


109 HR 5714 IH: Rail and Public Transportation Security Act of

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5714
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. Thompson of
			 Mississippi (for himself, Ms. Corrine
			 Brown of Florida, Ms. Jackson-Lee of
			 Texas, Ms. Norton,
			 Mr. Langevin, and
			 Mrs. Christensen) introduced the
			 following bill; which was referred to the Committee on Homeland Security, and in
			 addition to the Committee on Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the security of rail and public transportation
		  systems in the United States, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Rail and Public Transportation Security Act of
			 2006.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Security of United States rail and public
				transportation systems.
					Sec. 4. Rail and public transportation security grant
				program.
					Sec. 5. Rail and public transportation security training
				program.
					Sec. 6. Rail and public transportation security exercise
				program.
					Sec. 7. Interagency cooperation.
					Sec. 8. Rail security research and development.
					Sec. 9. Whistleblower protections.
					Sec. 10. Increase in rail security inspectors.
				
			2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees has the meaning given that term in section
			 2(2) of the Homeland Security Act of 2002 (6 U.S.C. 101(2)).
			(2)DepartmentThe
			 term Department means the Department of Homeland
			 Security.
			(3)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			(4)TerrorismThe
			 term terrorism has the meaning given that term in section 2(15)
			 of the Homeland Security Act of 2002 (6 U.S.C. 101(15)).
			3.Security of
			 United States rail and public transportation systemsThe Homeland Security Act of 2002 (6 U.S.C.
			 101 et seq.) is amended by adding at the end the following new title:
			
				XVIIISecurity of
				United States Rail and Public Transportation Systems
					1801.National rail
				and public transportation security plan
						(a)In
				generalThe Secretary shall develop and implement, and update as
				appropriate, a supplement to the National Strategy for Transportation Security
				required under section 114(t) of title 49, United States Code to be entitled
				the National Rail and Public Transportation Security
				Plan.
						(b)Included
				elementsThe supplement required under subsection (a)
				shall—
							(1)include a description of the roles,
				responsibilities, and authorities of Federal, State, and local agencies,
				designated Federal and government sponsored entities, tribal governments, and
				appropriate rail and public transportation stakeholders, including nonprofit
				employee organizations that represent rail and public transportation system
				employees;
							(2)identify and
				address gaps and unnecessary overlaps in the roles, responsibilities, or
				authorities described in paragraph (1);
							(3)identify and make
				recommendations regarding legislative, regulatory, and organizational changes
				necessary to improve coordination among the entities described in paragraph (1)
				to enhance the security of rail and public transportation systems;
							(4)designate—
								(A)areas for which
				Area Rail and Public Transportation Security Plans are required to be prepared
				under section 1802; and
								(B)who shall be
				members of the Area Rail and Public Transportation Security Committee for each
				such area;
								(5)provide measurable
				goals, including objectives, mechanisms and a schedule, for enhancing the
				security of rail and public transportation systems;
							(6)include a process
				for sharing intelligence and information with the entities described in
				paragraph (1);
							(7)include a process for expediting security
				clearances to facilitate intelligence and information sharing with the entities
				described in paragraph (6);
							(8)describe current
				and future public outreach and educational initiatives designed to inform the
				public how to prevent, prepare for and respond to a terrorist attack on rail
				and public transportation systems;
							(9)include a framework for resuming the
				operation of rail and public transportation systems as soon as possible in the
				event of an act of terrorism;
							(10)include a strategy and timeline for the
				Department and other appropriate Federal agencies to research and develop new
				technologies, including advanced technologies with long term research and
				development timelines for securing rail and public transportation
				systems;
							(11)build on available resources and consider
				costs and benefits;
							(12)describe how the Department has reviewed
				the previous attacks on rail and public transportation systems throughout the
				world in the last 10 years, the lessons learned from this review, and how these
				lessons inform current and future efforts to secure rail and public
				transportation systems; and
							(13)expand upon and relate to existing
				strategies and plans, including the National Infrastructure Protection Plan
				required by Homeland Security Presidential Directive-7.
							1802.Area rail and
				public transportation security plans
						(a)Plan
				submittalThe Area Rail and
				Public Transportation Security Committee designated under section 1801(b)(4)(B)
				shall submit to the Secretary an Area Rail and Public Transportation Security
				Plan for the area.
						(b)PlanThe Area Rail and Public Transportation
				Security Plan for an area shall—
							(1)when implemented in conjunction with the
				National Rail and Public Transportation Security Plan, be adequate to deter a
				transportation security incident in or near the area to the maximum extent
				practicable;
							(2)describe in detail how the plan is
				integrated with other Area Rail and Public Transportation Security Plans, with
				the rail and public transportation security plans required under this title,
				and with any Area Maritime Transportation Security Plan required under section
				70103(b) of title 46, United States Code, as appropriate;
							(3)include any other information the Secretary
				requires; and
							(4)be updated at least every 5 years.
							(c)ReviewThe Secretary shall—
							(1)review and approve Area Rail and Public
				Transportation Security Plans under this section; and
							(2)periodically review previously approved
				Area Rail and Public Transportation Security Plans.
							(d)Composition and
				Duties of the Area Rail and Public Transportation Security Committee
							(1)In
				generalThe Area Rail and Public Transportation Security
				Committee designated under section 1801(b)(4)(B) shall be composed of
				representatives of the rail and public transportation systems, including
				employee organizations, and other appropriate rail and public transportation
				stakeholders selected by the Secretary, in the areas for which Area Rail and
				Public Transportation Security Plans are required to be prepared under
				subsection (a).
							(2)AppointeesThe
				Secretary shall appoint individuals from entities described in paragraph (1) to
				the Area Rail and Public Transportation Security Committee.
							(3)Solicitaion of
				nominationsBefore appointing an individual to a position on such
				a committee, the Secretary shall publish a notice in the Federal Register
				soliciting nominations for membership on the committee.
							(4)SecurityThe
				Secretary may require an individual to have passed an appropriate security
				background examination before appointment to the Committee.
							(5)Chairperson and
				vice chairperson(A)Each committee
				established under section 1801(b)(4)(B) shall elect 1 of its members as the
				Chairman and 1 of its members as the Vice Chairperson.
								(B)The Vice Chairman shall act as Chairman in
				the absence or incapacity of the Chairman, or in the event of a vacancy in the
				office of the Chairman.
								(6)Observers(A)The Secretary shall, and
				the head of any other interested Federal agency may, designate a representative
				to participate as an observer with the Committee.
								(B)The Secretary’s designated
				representative shall act as the executive secretary of the Committee and shall
				perform the duties set forth in section 10(c) of the Federal Advisory Committee
				Act (5 U.S.C. App.).
								(7)Compensation and
				expenses(A)A
				member of a committee established under this section, when attending meetings
				of the committee or when otherwise engaged in the business of the committee, is
				entitled to receive—
									(i)compensation at a rate fixed by the
				Secretary, not exceeding the daily equivalent of the current rate of basic pay
				in effect for GS-15 of the General Schedule under section 5332 of title 5,
				United States Code, including travel time; and
									(ii)travel or transportation expenses
				under section 5703 of such title 5.
									(B)A member of such a committee shall not
				be considered to be an officer or employee of the United States for any purpose
				based on their receipt of any payment under this subsection.
								(8)FACAThe
				Federal Advisory Committee Act (5 U.S.C. App.) does not apply to Area Rail and
				Public Transportation Security Committees established under this
				section.
							1803.Rail and Public
				Transportation Vulnerability Assessments and Security Plans
						(a)In
				general
							(1)RequirementNot
				later than 1 year after the date of enactment of this title, the Secretary,
				acting through the Transportation Security Administration, shall promulgate
				regulations that—
								(A)establish
				standards, protocols, and procedures for vulnerability assessments and security
				plans for rail and public transportation systems;
								(B)require the
				railroad carrier or public transportation system owner or operator to—
									(i)conduct an
				assessment of the vulnerability of the rail or public transportation system to
				an act of terrorism; and
									(ii)prepare and
				implement a security plan that addresses the vulnerabilities identified in the
				vulnerability assessment; and
									(C)set deadlines of
				no later than 1 year after the promulgation of the regulations under this
				paragraph for the completion and submission to the Secretary of vulnerability
				assessments and security plans.
								(2)ConsultationIn
				promulgating the regulations under paragraph (1) the Secretary shall consult
				with the Department of Transportation and other appropriate Federal
				agencies.
							(b)Vulnerability
				assessments
							(1)RequirementsThe
				Secretary shall provide assistance and guidance to a rail or public
				transportation system in conducting vulnerability assessments and shall require
				that the vulnerability assessments include at a minimum—
								(A)identification and
				evaluation of critical assets and infrastructures, including subway platforms,
				rail, bus, and ferry terminals, rail tunnels, rail bridges, rail switching and
				storage areas, and information systems;
								(B)identification of
				the threats to those assets and infrastructures; and
								(C)identification of
				vulnerabilities in—
									(i)physical
				security;
									(ii)passenger and
				commuter security;
									(iii)programmable
				electronic devices, computers, computer or communications networks, or other
				automated systems which are used by the rail or public transportation
				system;
									(iv)alarms, cameras
				and other protection systems;
									(v)communications
				systems;
									(vi)utilities;
									(vii)contingency
				response; and
									(iix)other areas as
				determined by the Secretary.
									(2)Threat
				information
								(A)The vulnerability
				assessments under paragraph (1) shall incorporate any threat information as
				provided by the Secretary.
								(B)The Secretary
				shall provide in a timely manner, to the maximum extent practicable under
				applicable authority and in the interests of national security, to the rail or
				public transportation system subject to the requirements in paragraph (1),
				threat information that is relevant to that rail or public transportation
				system, including an assessment of the most likely method that could be used by
				terrorists to exploit vulnerabilities, and their likelihood of success.
								(c)Security
				plans
							(1)RequirementsThe
				Secretary shall provide assistance and guidance to rail and public
				transportation systems in preparing and implementing security plans and shall
				require that the security plan include at a minimum—
								(A)identification of
				the qualified individual having full authority to implement security actions,
				and require immediate communications between that individual and the
				appropriate Federal officials;
								(B)security measures
				to address the vulnerabilities of the rail or public transportation system to a
				terrorist incident;
								(C)plans for periodic
				drills and exercises that include participation by local law enforcement
				agencies and first responders as appropriate;
								(D)equipment, plans,
				and procedures to be implemented or used by the rail or public transportation
				system in response to a terrorist attack, including evacuation and passenger
				communication plans;
								(E)identification of
				steps taken with State and local law enforcement agencies, first responders,
				and Federal officials to coordinate security measures and plans for response to
				a terrorist attack;
								(F)provide a strategy
				and timeline for conducting training and periodic unannounced drills for
				employees of a rail or public transit system to be carried out under the plan
				to prevent, prepare, or respond to a terrorist attack, including through the
				training required under section 802;
								(G)enhanced security
				measures to be taken when the Secretary declares a period of heightened
				security risk; and
								(H)other actions or
				procedures the Secretary determines are appropriate to address the
				vulnerability of a rail or public transportation system to a terrorist
				attack.
								(2)Consistency with
				other plansSecurity plans shall be consistent with the
				requirements of the National Rail and Public Transportation Security Plan and
				Area Rail and Public Transportation Security Plans.
							(3)Review of
				security plans
								(A)In
				generalNot later than 6 months after the date on which the
				Secretary receives and approves a vulnerability assessment submitted by a rail
				or public transportation system, the Secretary shall review the security plan
				for the rail or public transportation system and approve or disapprove the
				security plan.
								(B)DisapprovalIn
				the event of disapproval, the Secretary shall provide to the rail or public
				transportation system a clear explanation of any deficiency in the security
				plan submitted by the system and guidance to assist the system in addressing
				such deficiency.
								(d)Enforcement
							(1)Submission of
				informationThe Secretary shall specify in regulations
				promulgated under subsection (a), specific deadlines for the submission of
				vulnerability assessments and security plans to the Secretary.
							(2)Failure to
				complyIf a rail or public transportation system fails to submit
				a vulnerability assessment or security plan in accordance with this title, the
				Secretary may issue an order requiring the submission of a vulnerability
				assessment or security plan in accordance with subsection (e).
							(3)ReviewThe
				Secretary, in accordance with paragraph (4), may—
								(A)disapprove a
				vulnerability assessment or security plan submitted under this title;
				and
								(B)order the railroad
				carrier or public transportation owner or operator that submitted the
				vulnerability assessment or security plan to revise, recertify, and submit the
				assessment or plan to correct deficiencies specified in the order.
								(4)DisapprovalThe
				Secretary shall disapprove under paragraph (3) a vulnerability assessment or
				security plan if the Secretary determines that–—
								(A)the vulnerability
				assessment or security plan does not comply with regulations promulgated under
				subsection (a); or
								(B)the security plan,
				or the implementation of the security plan, is insufficient to address—
									(i)the results of a
				vulnerability assessment of the rail or public transportation system or
				associated oversight actions taken under this section; or
									(ii)a
				threat of a terrorist incident upon the rail or public transportation
				system.
									(5)ComplianceIf
				the Secretary disapproves a vulnerability assessment or security plan, or the
				implementation of a security plan, the Secretary shall—
								(A)provide the
				railroad carrier or public transportation system owner or operator a written
				notification of the determination that includes a clear explanation of
				deficiencies in the vulnerability assessment, security plan, or implementation
				of the assessment or plan;
								(B)consult with the
				railroad carrier or public transportation system owner or operator to identify
				appropriate steps to achieve compliance with the requirements of this title;
				and
								(C)if, following that
				consultation, the railroad carrier or public transportation system owner or
				operator does not achieve compliance in accordance with the requirements of
				this title by such date as the Secretary determines to be appropriate under the
				circumstances, issue an order requiring the railroad carrier or public
				transportation system owner or operator to correct specified deficiencies by a
				specified date.
								(e)Penalties
							(1)Administrative
				penalties
								(A)The Secretary may
				issue an administrative penalty of not more than $75,000 for failure to comply
				with an order issued by the Secretary under this title.
								(B)Before issuing an
				order described in subparagraph (A), the Secretary shall provide to the person
				against which the penalty is to be assessed—
									(i)written notice of
				the proposed order; and
									(ii)the opportunity
				to request, not later than 30 days after the date on which the person receives
				the notice, a hearing on the proposed order.
									(C)The Secretary may
				promulgate regulations outlining the procedures for administrative hearings and
				appropriate review, including necessary deadlines.
								(2)Civil
				penalties
								(A)In
				generalThe Secretary may bring an action in a United States
				district court against any railroad carrier or public transportation system
				owner or operator that violates or fails to comply with any order or directive
				issued by the Secretary under this title or a security plan approved by the
				Secretary under this title.
								(B)ReliefIn
				any action under subparagraph (A), a court may issue an order for injunctive
				relief and may award a civil penalty of not more than $50,000 for each day on
				which a violation occurs or a failure to comply continues.
								(3)Criminal
				penaltiesA railroad carrier or public transportation system
				owner or operator who knowingly and intentionally violates any order issued by
				the Secretary under this title shall be fined not more than $50,000 for each
				day of such violation, imprisoned for no more than 2 years, or both.
							(f)Red team
				exercisesThe Secretary, in
				cooperation with the Department of Transportation, shall conduct red team
				exercise at selected rail and public transportation systems to identify
				vulnerabilities, possible modes of attack, and security plan weaknesses.
						(g)Existing
				procedures, protocols and standards
							(1)DeterminationIn
				response to a petition by railroad carrier or public transportation system
				owner or operator, or at the discretion of the Secretary, the Secretary may
				endorse or recognize existing procedures, protocols, and standards that the
				Secretary determines to meet all or part of the requirements of this title
				regarding vulnerability assessments and security plans.
							(2)RequirementsUpon
				review and written determination by the Secretary that existing procedures,
				protocols, or standards for a particular rail or public transportation system
				satisfy some or all of the requirements of this title, the rail or public
				transportation system may elect to comply with those procedures, protocols, or
				standards.
							(3)Partial
				approvalIf the Secretary finds that the existing procedures,
				protocols, and standards satisfy only part of the requirements of this title,
				he may accept those submissions, but shall require submission of any additional
				information relevant to vulnerability assessments and security plans to ensure
				that the requirements of this title are fulfilled.
							(4)NotificationIf
				the Secretary does not endorse or recognize particular procedures, protocols,
				and standards, the Secretary shall provide to each railroad carrier or public
				transportation system owner or operator that submitted a petition under
				paragraph (1) a written notification that includes an explanation of the
				reasons why the endorsement or recognition was not made.
							(5)ReviewNothing
				in this subsection shall relieve the Secretary of the obligation—
								(A)to review the
				vulnerability assessment and security plan submitted by each railroad carrier
				or public transportation system owner or operator under this section;
				and
								(B)to approve or
				disapprove each submission on an individual basis.
								(h)Periodic
				review
							(1)In
				generalNot later than 3 years after the date of approval of a
				vulnerability assessment and facility security plan under this section, and not
				less often than every 5 years thereafter (or on such a schedule as the
				Secretary may establish by regulation) the railroad carrier or public
				transportation system owner or operator covered by the vulnerability assessment
				or security plan shall—
								(A)review the
				adequacy of the vulnerability assessment and security plan; and
								(B)as specified by
				the Secretary, submit to the Secretary the review, including a description of
				any changes to the vulnerability assessment or security plan.
								(2)ScheduleThe
				Secretary shall ensure that these reviews are submitted according to the
				schedule set by the Secretary, and that they are reviewed and approved within 6
				months of receipt by the Secretary.
							(i)Co-located
				facilitiesThe Secretary
				shall permit the development and implementation of coordinated vulnerability
				assessments and security plans, at the discretion of a rail or public
				transportation system, to the extent two or more rail or public transportation
				systems have shared facilities, such as tunnels, bridges, or stations, or
				facilities that are geographically close or otherwise co-located.
						1804.Rail and
				public transportation strategic information sharing plan
						(a)In
				generalThe Secretary, in consultation with the Secretary of
				Transportation, shall develop and submit to the appropriate congressional
				committees no later than 90 days after the enactment of this title a Rail and
				Public Transportation Strategic Information Sharing Plan to ensure the robust
				development of both tactical and strategic intelligence products pertaining to
				the threats and vulnerabilities to rail and public transportation systems for
				dissemination to Federal, State, and local agencies; tribal governments; and
				appropriate rail and public transportation stakeholders.
						(b)Content of
				planThe plan required under subsection (a) shall include—
							(1)a description of
				how intelligence analysts in the Transportation Security Administration are
				coordinating with other intelligence analysts in the Department and other
				Federal, State, and local agencies;
							(2)reasonable
				deadlines for the completion of any organizational changes within the
				Department to accommodate implementation of the plan; and
							(3)a description of
				resource needs for fulfilling the plan.
							(c)Updates
							(1)After the plan is
				provided under subsection (a), the Secretary shall certify to the appropriate
				congressional committees when the plan has been fully implemented.
							(2)Until the
				Secretary provides the certification under paragraph (1), the Secretary shall
				provide an update to the appropriate congressional committees on the
				implementation of the plan every 90 days.
							(3)After the
				Secretary provides the certification under paragraph (1), the Secretary shall
				provide a report to the appropriate congressional committees each year
				thereafter on the following:
								(A)The number and
				brief description of each rail and public transportation intelligence report
				created and disseminated under the plan.
								(B)The classification
				of each report as tactical or strategic.
								(C)The numbers of
				different government, law enforcement, and private sector partners who were
				provided with each intelligence product.
								(d)SurveyThe
				Secretary shall conduct an annual survey of the satisfaction of each of the
				recipients of rail and public transportation intelligence reports created and
				disseminated under the plan, and include the results of this survey as part of
				the report provided under subsection (c)(3).
						1805.Rulemaking
				requirements
						(a)Interim final
				rule authorityThe Secretary
				shall issue an interim final rule as a temporary regulation implementing this
				title as soon as practicable after the date of enactment of this section,
				without regard to the provisions of chapter 5 of title 5, United States Code.
				All regulations prescribed under the authority of this subsection that are not
				earlier superseded by final regulations shall expire not later than 1 year
				after the date of enactment of this title.
						(b)Initiation of
				rulemakingThe Secretary may
				initiate a rulemaking to implement this title as soon as practicable after the
				date of enactment of this section. The final rule issued pursuant to that
				rulemaking may supersede the interim final rule promulgated under this
				section.
						1806.DefinitionsIn this title, the following definitions
				apply:
						(1)Appropriate rail
				and public transportation stakeholdersThe term
				appropriate rail and public transportation stakeholders means
				freight and passenger railroad carriers, nonprofit employee organizations
				representing rail and public transportation workers, nonprofit employee
				organizations representing emergency responders, owners or lessors of rail cars
				used to transport hazardous materials, shippers of hazardous materials,
				manufacturers of rail tank cars, State Departments of Transportation, public
				safety officials, and other relevant parties.
						(2)Railroad and
				railroad carrierThe terms railroad and
				railroad carrier have the meaning given those terms in section
				20102 of title 49, United States Code.
						(3)Public
				transportation systemsThe term Public Transportation
				System means passenger, commuter, and other modes of public transit,
				including light rail, subways, intra-city buses, and
				ferries.
						.
		4.Rail and public
			 transportation security grant programTitle V of the Homeland Security Act of 2002
			 (6 U.S.C. 311 et seq.) is amended—
			(1)by redesignating
			 the second section 510 (as added by section 7303(d) of Public Law 108–458 (118
			 Stat. 3844)) as section 511; and
			(2)by adding at the
			 end the following new section:
				
					512.Rail and public
				transportation security grant program
						(a)Grants
				authorizedThe Secretary shall establish a grant program to
				allocate Federal financial assistance to United States rail and public
				transportation systems on the basis of risk and need.
						(b)Prioritization
				processIn awarding grants under this section, the Secretary
				shall conduct an assessment of United States rail and public transportation
				systems to develop a prioritization for awarding grants authorized under
				subsection (a) based upon—
							(1)the most current
				risk assessment available from the Department;
							(2)the national
				economic and strategic defense considerations of individual rail and public
				transportation systems; and
							(3)any other factors
				that the Secretary determines to be appropriate.
							(c)Application
							(1)In
				generalAny rail or public transportation security system subject
				to the requirements of section 1803 may submit an application for a grant under
				this section, at such time, in such form, and containing such information and
				assurances as the Secretary may require.
							(2)Minimum
				standards for payment or reimbursementEach application submitted
				under paragraph (1) shall include—
								(A)a comprehensive
				description of—
									(i)the purpose of the
				project for which the applicant seeks a grant under this section and why the
				applicant needs the grant;
									(ii)the applicability
				of the project to the Area Rail and Public Transportation Security Plan and
				other homeland security plans;
									(iii)the methodology
				for coordinating the project into the security of the greater area identified
				in the Area Rail and Public Transportation Security Plan;
									(iv)any existing
				cooperation or mutual aid agreements with other rail or public transportation
				systems, organizations, or State, territorial, and local governments as such
				agreements relate to rail and public transportation security; and
									(v)a
				capital budget showing how the applicant intends to allocate and expend the
				grant funds; and
									(B)a determination by
				the Transportation Security Administration that the project—
									(i)addresses or
				corrects rail and public transportation security vulnerabilities; and
									(ii)helps to ensure
				compliance with the Area Rail and Public Transportation Security Plan.
									(3)Procedural
				safeguardsThe Secretary, in consultation with the Office of the
				Inspector General and the Office of Grants and Training, shall issue guidelines
				to establish appropriate accounting, reporting, and review procedures to ensure
				that—
								(A)grant funds are
				used for the purposes for which they were made available;
								(B)grantees have
				properly accounted for all expenditures of grant funds; and
								(C)grant funds not
				used for such purposes and amounts not obligated or expended are
				returned.
								(d)Use of
				fundsGrants awarded under this section may be used—
							(1)to help implement
				Area Rail and Public Transportation Security Plans required under section
				1803;
							(2)to remedy rail and
				public transportation security vulnerabilities identified through vulnerability
				assessments approved by the Secretary;
							(3)for non-Federal
				projects contributing to the overall security of a rail or public
				transportation security system, as determined by the Secretary;
							(4)for the salaries,
				benefits, overtime compensation, and other costs of additional security
				personnel for State and local agencies for activities required by the Area Rail
				and Public Transportation Security Plan;
							(5)for the cost of
				acquisition, operation, and maintenance of equipment that contributes to the
				overall security of the rail and public transportation security system, as
				identified in the Area Rail and Public Transportation Security Plan, if the
				need is based upon vulnerability assessments approved by the Secretary or
				identified in the Area Rail and Public Transportation Security Plan;
							(6)to conduct
				vulnerability assessments approved by the Secretary;
							(7)to purchase or
				upgrade equipment, including communications equipment that is interoperable
				with Federal, State, and local agencies and tribal governments; and computer
				software, to enhance terrorism preparedness;
							(8)to conduct
				exercises or training for prevention and detection of, preparedness for,
				response to, or recovery from terrorist attacks;
							(9)to establish or
				enhance mechanisms for sharing terrorism threat information and to ensure that
				the mechanisms are interoperable with Federal, State, and local agencies and
				tribal governments;
							(10)for the cost of
				equipment (including software) required to receive, transmit, handle, and store
				classified information;
							(11)for the
				protection of critical infrastructure against potential attack by the addition
				of barriers, fences, gates, and other such devices, except that the cost of
				such measures may not exceed the greater of—
								(A)$5,000,000 per
				project; or
								(B)such greater
				amount as may be approved by the Secretary, which may not exceed 10 percent of
				the total amount of the grant; and
								(12)to conduct
				exercises to strengthen emergency preparedness of Federal, State, local and
				tribal officials responsible for rail and public transportation system
				security, including law enforcement personnel and firefighters and other first
				responders, in support of the Area Rail and Public Transportation Security
				Plan.
							(e)Reimbursement of
				costsAn applicant for a grant under this section may petition
				the Secretary for the reimbursement of the cost of any activity relating to
				prevention (including detection) of, preparedness for, response to, or recovery
				from acts of terrorism that is a Federal duty and usually performed by a
				Federal agency, and that is being performed by a State or local government (or
				both) under agreement with a Federal agency.
						(f)Prohibited
				usesGrants awarded under this section may not be used to—
							(1)supplant State or
				local funds for activities of the type described in subsection (d);
							(2)construct
				buildings or other physical facilities, except buildings or other physical
				facilities otherwise authorized under section 611 of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196), and specifically
				approved by the Secretary;
							(3)acquire land;
				or
							(4)make any State or
				local government cost-sharing contribution.
							(g)Matching
				requirement
							(1)In
				generalExcept as provided in subparagraph (A) or (B) of
				paragraph (2), Federal funds for any eligible project under this section shall
				not exceed 75 percent of the total cost of such project.
							(2)Exceptions
								(A)Small
				projectsThe requirement of paragraph (1) shall not apply with
				respect to a project with a total cost of not more than $25,000.
								(B)Higher level of
				federal support requiredThe requirement of paragraph (1) shall
				not apply with respect to a project if the Secretary determines that the
				project merits support and cannot be undertaken without a higher rate of
				Federal support than the rate described in paragraph (1).
								(3)In-kind
				contributionsEach recipient of a grant under this section may
				meet the requirement of paragraph (1) by making in-kind contributions of goods
				or services that are directly linked with the purpose for which the grant is
				made, as determined by the Secretary, including any necessary personnel
				expenses, contractor services, administrative costs, equipment, fuel, or
				maintenance, and rental space.
							(h)Multiple phase
				projects
							(1)In
				generalThe Secretary may award grants under this section for
				projects that span multiple years.
							(2)Funding
				limitationNot more than 20 percent of the total grant funds
				awarded under this section in any fiscal year may be awarded for projects that
				span multiple years.
							(i)Consistency with
				plansThe Secretary shall ensure that each grant awarded under
				this section—
							(1)is used to
				supplement and support, in a consistent and coordinated manner, the applicable
				Area Rail and Public Transportation Security Plan; and
							(2)is coordinated
				with any applicable State or Urban Area Homeland Security Plan.
							(j)Coordination and
				cooperationThe Secretary shall ensure that all projects that
				receive grant funding under this section within any area defined in an Area
				Rail and Public Transportation Security Plan are coordinated with other
				projects in such area.
						(k)Review and
				auditsThe Secretary shall require all grantees under this
				section to maintain such records as the Secretary may require and make such
				records available for review and audit by the Secretary, the Comptroller
				General of the United States, or the Inspector General of the
				Department.
						(l)Quarterly
				reports required as a condition of homeland security grants
							(1)Expenditure
				reports requiredAs a condition of receiving a grant under this
				section, the Secretary shall require the grant recipient to submit quarterly
				reports to the Secretary that describe each expenditure made by the recipient
				using grant funds.
							(2)Deadline for
				reportsEach report required under paragraph (1) shall be
				submitted not later than 30 days after the last day of a fiscal quarter and
				shall describe expenditures made during that fiscal quarter.
							(3)Publication of
				expenditures
								(A)In
				generalNot later than 1 week after receiving a report under this
				subsection, the Secretary shall publish and make publicly available on the
				Internet website of the Department a description of each expenditure described
				in the report.
								(B)WaiverThe
				Secretary may waive the requirement of subparagraph (A) if the Secretary
				determines that it is in the national security interests of the United States
				to do so.
								(m)Authorization of
				appropriationsThere are authorized to be appropriated
				$400,000,000 for each of fiscal years 2007 through 2012 to carry out this
				section.
						.
			5.Rail and public
			 transportation security training programSubtitle A of title VIII of the Homeland
			 Security Act of 2002 (6 U.S.C. 361) is amended by adding at the end the
			 following new section:
			
				802.Rail and public
				transportation security training program
					(a)In
				generalNot later than 90
				days after the date of enactment of this section, the Secretary, in
				consultation with appropriate law enforcement, security, and terrorism experts,
				representatives of railroad carriers and public transportation owners and
				operators, and nonprofit employee organizations that represent rail and public
				transportation workers, shall develop and issue detailed guidance for a rail
				and public transportation worker security training program to prepare rail and
				public transportation workers, including front-line transit employees such as
				bus and rail operators, mechanics, customer service employees, maintenance
				employees, transit police, and security personnel, for potential threat
				conditions.
					(b)Program
				elementsThe guidance developed under subsection (a) shall
				require such a program to include, at a minimum, elements that address the
				following:
						(1)Determination of
				the seriousness of any occurrence.
						(2)Crew and passenger
				communication and coordination.
						(3)Appropriate
				responses to defend oneself.
						(4)Use of protective
				devices.
						(5)Evacuation
				procedures (including passengers, workers, and those with disabilities).
						(6)Live situational
				training exercises regarding various threat conditions, including tunnel
				evacuation procedures.
						(7)Any other subject
				the Secretary considers appropriate.
						(c)Required
				programsNot later than 60 days after the Secretary issues
				guidance under subsection (a) in final form, each rail and public
				transportation system shall develop a rail and public transportation worker
				security training program in accordance with that guidance and submit it to the
				Secretary for approval. Not later than 60 days after receiving a rail or public
				transportation system’s program under this subsection, the Secretary shall
				review the program and approve it or require the rail or public transportation
				system to make any revisions the Secretary considers necessary for the program
				to meet the guidance requirements.
					(d)TrainingNot later than 1 year after the Secretary
				approves the training program developed by a rail or public transportation
				system under this section, the railroad carrier or public transportation system
				owner or operator shall complete the training of all rail and public
				transportation workers in accordance with that program.
					(e)UpdatesThe
				Secretary shall update the training guidance issued under subsection (a) from
				time to time to reflect new or different security threats, and require rail and
				public transportation systems to revise their programs accordingly and provide
				additional training to their workers.
					.
				
			(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of the Homeland Security Act of 2002 (116 Stat. 2135)
			 is amended by inserting after the item relating to section 801 the
			 following:
				
					
						Sec. 802. Rail and public transportation
				security training
				program.
					
					.
			6.Rail and public
			 transportation security exercise program
			(a)Subtitle A of
			 title VIII of the Homeland Security Act of 2002 (6 U.S.C. 361) is amended by
			 adding at the end the following new section:
				
					803.Rail and public
				transportation security exercise program
						(a)In
				generalThe Secretary, acting through the Assistant Secretary for
				Grants and Training, shall establish a Rail and Public Transportation Security
				Exercise Program (hereinafter in this section referred to as the
				Program) for the purpose of testing and evaluating the
				capabilities of Federal, State, and local agencies and tribal governments, rail
				and public transportation system employees and management, governmental and
				nongovernmental emergency response providers, the private sector, or any other
				organization or entity, as the Secretary determines to be appropriate, to
				prevent, prepare for, mitigate against, respond to, and recover from acts of
				terrorism, natural disasters, and other emergencies at rail and public
				transportation systems.
						(b)RequirementsThe
				Secretary, acting through the Assistant Secretary for Grants and Training and
				in coordination with the Assistant Secretary of Homeland Security
				(Transportation Security Administration), shall ensure that the Program—
							(1)consolidates all
				existing rail and public transportation system security exercise programs
				administered by the Department;
							(2)conducts, on a
				periodic basis, exercises at rail and public transportation systems that
				are—
								(A)scaled and tailored
				to the needs of each rail and public transportation system;
								(B)live in the case
				of the most at-risk rail and public transportation systems;
								(C)as realistic as
				practicable and based on current risk assessments, including credible threats,
				vulnerabilities, and consequences;
								(D)consistent with
				the National Incident Management System, the National Response Plan, the
				National Infrastructure Protection Plan, the National Preparedness Guidance,
				the National Preparedness Goal, and other such national initiatives;
								(E)evaluated against
				clear and consistent performance measures;
								(F)assessed to learn
				best practices, which shall be shared with appropriate Federal, State, local
				and tribal officials, rail and public transportation system employees and
				management; governmental and nongovernmental emergency response providers, and
				the private sector; and
								(G)followed by
				remedial action in response to lessons learned; and
								(3)assists State and
				local governments and rail and public transportation systems in designing,
				implementing, and evaluating exercises that—
								(A)conform to the
				requirements of paragraph (2); and
								(B)are consistent
				with any applicable Area Rail and Public Transportation Security Plan and State
				or Urban Area Homeland Security Plan.
								(c)Remedial action
				management systemThe Secretary, acting through the Assistant
				Secretary for Grants and Training, shall establish a Remedial Action Management
				System to—
							(1)identify and
				analyze each rail and public transportation system exercise for lessons learned
				and best practices;
							(2)disseminate
				lessons learned and best practices to participants in the Program;
							(3)monitor the
				implementation of lessons learned and best practices by participants in the
				Program; and
							(4)conduct remedial
				action tracking and long-term trend analysis.
							(d)Grant program
				factorIn evaluating and prioritizing applications for Federal
				financial assistance under section 512, the Secretary shall give additional
				consideration to those applicants that have conducted rail and public
				transportation security exercises under this section.
						(e)ConsultationThe
				Secretary shall ensure that, in carrying out the Program, the Office of Grants
				and Training shall consult with—
							(1)a geographic and
				substantive cross section of governmental and nongovernmental emergency
				response providers; and
							(2)rail and public
				transportation system personnel and
				management.
							.
			(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of the Homeland Security Act of 2002 (116 Stat. 2135)
			 is amended by inserting after the item relating to section 802 the
			 following:
				
					
						Sec. 803. Rail and public transportation
				security exercise
				program.
					
					.
			7.Interagency
			 cooperationThe Secretary
			 shall consider whether in fulfilling the requirements of this Act, in order to
			 promote communications, efficiency, and nonduplication of effort, memoranda of
			 agreement should be updated or executed with other Federal agencies, including
			 the Department of Transportation, or between entities of the Department and
			 other Federal entities, including between the Transportation Security
			 Administration and the Federal Transit Administration, the Pipeline and
			 Hazardous Materials Safety Administration, and the Federal Railroad
			 Administration.
		8.Rail security research
			 and development
			(a)Establishment of
			 research and development programThe Secretary, through the Under
			 Secretary for Science and Technology, in coordination with the Assistant
			 Secretary of Homeland Security (Transportation Security Administration) and the
			 Departmental Privacy Officer, and in consultation with the Secretary of
			 Transportation, shall carry out a research and development program for the
			 purpose of improving rail and mass transit security that may include research
			 and development projects to—
				(1)reduce the
			 vulnerability of passenger trains, stations, and equipment to explosives and
			 hazardous chemical, biological, and radioactive substances;
				(2)test new emergency
			 response and recovery techniques and technologies;
				(3)develop improved
			 freight technologies, including—
					(A)technologies for
			 sealing rail cars;
					(B)automatic
			 inspection of rail cars;
					(C)communication-based
			 train controls;
					(D)signal system
			 integrity at switches;
					(E)emergency response
			 training including training in a tunnel environment;
					(F)security and
			 redundancy for critical communications, electrical power, computer, and train
			 control systems; and
					(G)technologies for
			 securing bridges and tunnels;
					(4)test wayside
			 detectors that can detect tampering with railroad equipment;
				(5)support enhanced
			 security for the transportation of hazardous materials by rail;
				(6)mitigate damages
			 in the event of a cyber attack; and
				(7)address other
			 vulnerabilities and risks identified by the Secretary.
				(b)Coordination
			 with other research initiativesThe Secretary shall ensure that the
			 research and development program authorized by this section is consistent with
			 the National Strategy for Transportation Security and the Transportation Sector
			 Specific Plan, and shall to the greatest extent possible leverage other ongoing
			 research and development security related initiatives at the National Academy
			 of Sciences; the Department of Homeland Security; the Department of
			 Transportation, including University Transportation Centers and other
			 institutes, centers, and simulators funded by the Department of Transportation;
			 the Technical Support Working Group; other Federal agencies; and other Federal
			 and private research laboratories and research entities with the capability to
			 conduct both practical and theoretical research and technical systems
			 analysis.
			(c)Privacy and
			 civil rights and civil liberties issuesIn carrying out research and development
			 projects under this section, the Under Secretary for Science and Technology
			 shall consult with the Chief Privacy Officer and the Officer for Civil Rights
			 and Civil Liberties as appropriate and in accordance with the plan required by
			 section 319 of the Homeland Security Act of 2002. Pursuant to sections 222 and
			 705 of the Homeland Security Act of 2002, the Chief Privacy Officer shall
			 conduct privacy impact assessments and the Officer for Civil Rights and Civil
			 Liberties shall conduct reviews, as appropriate, for research and development
			 initiatives developed pursuant to this section.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this section—
				(1)$50,000,000 for
			 fiscal year 2007;
				(2)$50,000,000 for
			 fiscal year 2008; and
				(3)$50,000,000 for
			 fiscal year 2009.
				Amounts
			 made available pursuant to this subsection shall remain available until
			 expended.9.Whistleblower
			 protections
			(a)In
			 generalNo covered individual may be discharged, demoted,
			 suspended, threatened, harassed, reprimanded, investigated, or in any other
			 manner discriminated against (including by a denial, suspension, or revocation
			 of a security clearance or by any other security access determination) if such
			 discrimination is due, in whole or in part, to any lawful act done, perceived
			 to have been done, or intended to be done by the covered individual—
				(1)to provide
			 information, cause information to be provided, or otherwise assist in an
			 investigation regarding any conduct which the covered individual reasonably
			 believes constitutes a violation of any law, rule or regulation relating to
			 national or homeland security, which the covered individual reasonably believes
			 constitutes a threat to national or homeland security, or which the covered
			 individual reasonably believes constitutes fraud, waste or mismanagement of
			 Government funds intended to be used for national or homeland security, when
			 the information or assistance is provided to or the investigation is conducted
			 by—
					(A)a Federal, State,
			 or local regulatory or law enforcement agency (including an office of Inspector
			 General under the Inspector General Act of 1978);
					(B)any Member of
			 Congress, any committee of Congress, or the Government Accountability Office;
			 or
					(C)a person with
			 supervisory authority over the covered individual (or such other person who has
			 the authority to investigate, discover, or terminate misconduct);
					(2)to file, cause to
			 be filed, testify, participate in, or otherwise assist in a proceeding or
			 action filed or about to be filed relating to an alleged violation of any law,
			 rule or regulation relating to national or homeland security; or
				(3)to refuse to
			 violate or assist in the violation of any law, rule, or regulation relating to
			 national or homeland security.
				(b)Enforcement
			 action
				(1)In
			 generalA covered individual who alleges discharge or other
			 discrimination by any person in violation of subsection (a) may seek relief
			 under subsection (c) by—
					(A)filing a complaint
			 with the Secretary of Labor; or
					(B)if the Secretary
			 has not issued a final decision within 180 days after the filing of the
			 complaint and there is no showing that such delay is due to the bad faith of
			 the claimant, bringing an action at law or equity for de novo review in the
			 appropriate district court of the United States, which shall have jurisdiction
			 over such an action without regard to the amount in controversy.
					(2)Procedure
					(A)In
			 generalAn action under paragraph (1)(A) shall be governed under
			 the rules and procedures set forth in section 42121(b) of title 49, United
			 States Code.
					(B)ExceptionNotification
			 made under section 42121(b)(1) of title 49, United States Code, shall be made
			 to the person named in the complaint and to the person’s employer.
					(C)Burdens of
			 proofAn action brought under paragraph (1)(B) shall be governed
			 by the legal burdens of proof set forth in section 42121(b) of title 49, United
			 States Code.
					(D)Statute of
			 limitationsAn action under paragraph (1) shall be commenced not
			 later than 1 year after the date on which the violation occurs.
					(c)Remedies
				(1)In
			 generalA covered individual prevailing in any action under
			 subsection (b)(1) shall be entitled to all relief necessary to make the covered
			 individual whole.
				(2)DamagesRelief
			 for any action under paragraph (1) shall include—
					(A)reinstatement with
			 the same seniority status that the covered individual would have had, but for
			 the discrimination;
					(B)the amount of any
			 back pay, with interest;
					(C)compensation for
			 any special damages sustained as a result of the discrimination, including
			 litigation costs, expert witness fees, and reasonable attorney fees; and
					(D)punitive damages
			 in an amount not to exceed the greater of 3 times the amount of any
			 compensatory damages awarded under this section or $5,000,000.
					(d)State secrets
			 privilegeIf, in any action brought under subsection (b)(1)(B),
			 the Government asserts as a defense the privilege commonly referred to as the
			 state secrets privilege and the assertion of such privilege
			 prevents the plaintiff from establishing a prima facie case in support of the
			 plaintiff’s claim, the court shall enter judgment for the plaintiff and shall
			 determine the relief to be granted.
			(e)Criminal
			 penalties
				(1)In
			 generalIt shall be unlawful for any person employing a covered
			 individual to commit an act prohibited by subsection (a). Any person violating
			 this paragraph shall be fined under title 18, United States Code, imprisoned
			 not more than 10 years, or both.
				(2)Reporting
			 requirementThe Department of Justice shall submit to Congress an
			 annual report on the enforcement of paragraph (1). Each such report shall (A)
			 identify each case in which formal charges under paragraph (1) were brought,
			 (B) describe the status or disposition of each such case, and (C) in any
			 actions under subsection (b)(1)(B) in which the covered individual was the
			 prevailing party or the substantially prevailing party, indicate whether or not
			 any formal charges under paragraph (1) have been brought and, if not, the
			 reasons therefor.
				(f)Rights retained
			 by covered individualNothing in this section shall be deemed to
			 diminish the rights, privileges, or remedies of any covered individual under
			 any Federal or State law, or under any collective bargaining agreement. The
			 rights and remedies in this section may not be waived by any agreement, policy,
			 form, or condition of employment.
			(g)DefinitionsFor
			 purposes of this section—
				(1)the term
			 covered individual means an employee of—
					(A)the Department of
			 Homeland Security (which, for purposes of this section, includes the
			 Transportation Security Administration);
					(B)a Federal
			 contractor or subcontractor; and
					(C)an employer within
			 the meaning of section 701(b) of the Civil Rights Act of 1964 (42 U.S.C.
			 2000e(b)) and who is a railroad carrier or public transportation system owner
			 or operator;
					(2)the term
			 lawful means not specifically prohibited by law, except that, in
			 the case of any information the disclosure of which is specifically prohibited
			 by law or specifically required by Executive order to be kept secret in the
			 interest of national defense or the conduct of foreign affairs, any disclosure
			 of such information to any Member of Congress, committee of Congress, or other
			 recipient authorized to receive such information, shall be deemed
			 lawful;
				(3)the term
			 Federal contractor means a person who has entered into a
			 contract with the Department of Homeland Security;
				(4)the term
			 employee means—
					(A)with respect to an
			 employer referred to in paragraph (1)(A), an employee as defined by section
			 2105 of title 5, United States Code; and
					(B)with respect to an
			 employer referred to in subparagraph (A) or (B) of paragraph (1), any officer,
			 partner, employee, or agent;
					(5)the term
			 subcontractor—
					(A)means any person,
			 other than the Federal contractor, who offers to furnish or furnishes any
			 supplies, materials, equipment, or services of any kind under a contract with
			 the Department of Homeland Security or a subcontract entered into in connection
			 with such a contract; and
					(B)includes any
			 person who offers to furnish or furnishes general supplies to the Federal
			 contractor or a higher tier subcontractor; and
					(6)the term
			 person means a corporation, partnership, State entity, business
			 association of any kind, trust, joint-stock company, or individual.
				(h)Terms and
			 conditionsA grant under this title shall be subject to terms and
			 conditions of section 5333 of title 49, United States Code.
			10.Increase in rail
			 security inspectors
			(a)In
			 GeneralThe Secretary shall increase by not less than 200 the
			 number of positions for full-time rail security inspectors of the Department
			 for each of the fiscal years 2007 through 2012.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out subsection (a) $26,400,000 for each of the fiscal years
			 2007 through 2012.
			
